Judgment, entered April 21, .1965, unanimously reversed, on the law and the facts, and the assessments reinstated, with $50 costs and disbursements to appellant. These were consolidated proceedings to review the real estate tax assessments for the years 1961-1962 through 196A-1965, on premises known as 630 Ninth Avenue, Borough of Manhattan. Petitioners failed to sustain the burden of showing that the assessments were excessive and, in fact, the record clearly justifies the valuations represented by the assessments. The subject premises, a 13-story office, showroom and store building, was sold in 1950 at a price •substantially in excess of the subject assessed valuations and, in a transaction involving a 20.5% cash down payment, was sold again in 1960 for a sum approximately equal to the valuations. In this connection, it appears that there has been an increase in values and in sales of properties in the vicinity. Furthermore, it appears that the value of the property is such that in 1964 a savings bank mortgage was placed thereon in an amount approximating 84% of the assessed valuation, indicating a market value well in excess of the assessed valuation. (See Banking Law, § 235, subd. 6; Matter of Gampagna v. Tax Comm., 27 A D 2d 832.) Finally, although film storage vault space in the "building (less than 5% of the .total area of upper floors) is presently of little use to the tenants or prospective tenants, the gross income from the building for rental purposes rose steadily and the property, in each of the subject years, yielded a net income in excess of 10%, based on its .assessed value. Selttle order on notice. Concur—Eager, J. P., Tilzer, Nunez, Rabin and Maeken, JJ.